Citation Nr: 0835704	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-07 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for discoid lupus 
erythematosus.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  She was subsequently released to inactive 
duty and transferred to the Naval Reserve, where she served 
from February 25, 1969 to February 24, 1971.  The veteran 
also had an unverified period of Reserve service after 1971.  
See DD 214; service personnel records; June 2008 transcript.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April and October 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim for PTSD, 
depression, and declined to reopen the claim for service 
connection for discoid erythematosus lupus.  

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in June 2008.  A transcript of 
the hearing is of record.  The veteran submitted additional 
evidence directly to the Board at the time of her hearing, 
which was accompanied by a waiver of RO consideration.  The 
evidence will therefore be considered in this decision.  38 
C.F.R. § 20.1304 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that she is afforded 
every possible consideration.  Such development would ensure 
that her due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

As an initial matter, during the pendency of the veteran's 
appeal, the Court of Appeals for Veterans' Claims (Court) 
issued a decision regarding the notice requirements 
associated with claims to reopen.  VA must notify a claimant 
of the evidence that is needed to reopen the claim as well as 
the evidence that is needed to establish entitlement to the 
underlying claim.  More specifically, the RO must provide 
notice as to what evidence is necessary to substantiate the 
element(s) of service connection that was found insufficient 
in its previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The veteran's claim for service connection for discoid lupus 
erythematosus was most recently denied on the basis that she 
had not submitted new and material evidence sufficient to 
reopen the claim.  See April 2005 rating decision.  The Board 
notes that the claim was initially denied on the basis that 
it was not well-grounded, as there was no evidence to support 
a relationship between lupus and any disease or injury during 
service.  See June 1999 rating decision.  The veteran filed a 
claim to reopen in June 2005, and while the RO informed her 
of the need to provide new and material evidence in order to 
reopen her claim, the notice sent by the RO did not meet the 
requirements as stipulated in Kent.  See July 2005 letter.  
On remand, the RO/AMC must provide notice to the veteran as 
required in Kent.  

The veteran also seeks service connection for PTSD, which she 
contends is a result of two events that occurred during 
service.  The first incident allegedly occurred in the area 
of Jacksonville, Florida, sometime in 1968.  The veteran 
reports that she was driving to the home that she and her 
husband owned off base when she noticed four men in a corner, 
who followed her home.  She reports that she went inside and 
began preparing for bed when she heard loud noises outside 
and discovered that someone had shot at her house.  The 
veteran indicated that her husband was deployed at the time 
of the incident, which she contends was racially motivated 
because she and her husband were an interracial couple who 
had moved into a predominantly white neighborhood.  She 
asserts that after the incident, she lived at her commanding 
officer's home on base for approximately two months before 
formally requesting and receiving emergency base housing.  
See February 2007 VA Form 9; June 2008 transcript.  

The second incident the veteran describes is a sexual assault 
that occurred during a Naval Reserve drill weekend in 1986.  
She reports that the assault occurred in the barracks but 
advises that she did not report it.  See id.  

In an October 2006 statement, the veteran's ex-husband 
corroborates the veteran's contentions regarding the first 
incident she described.  In pertinent part, he reports that 
the incident did occur in 1968 and that he was deployed at 
the time.  He further indicates that shotgun blasts were 
fired through the kitchen window and that the FBI 
investigated the case.  The veteran's ex-husband asserts that 
the veteran had nightmares about the incident for a long time 
and that she was afraid of loud noises and did not want to be 
left alone.  See statement from A.A.  

The veteran's service treatment records reveal that she was 
seen with complaint of having a reaction to Valium at the 
U.S. Naval Station in Mayport, Florida, in February 1969.  
The medical provider indicated that the dosage would be 
either discontinued or decreased, and also noted that the 
veteran appeared depressed, was unable to sleep, had poor 
appetite and work concentration, and was fed up at work.  At 
the time of her discharge physical in February 1969, the 
veteran was noted to have psychoneurotic depressive reaction 
by history.  See report of medical examination.  During a 
September 1969 reenlistment examination, the veteran reported 
frequent or terrifying nightmares; she reported frequent 
trouble sleeping and depression or excessive worry during an 
October 1977 annual examination.  See reports of medical 
history.  

Post-service treatment records reveal that the veteran has 
received psychological treatment at the Vet Center in St. 
Petersburg, Florida, and at various VA Medical Centers 
(VAMCs).  She has been diagnosed with recurrent, moderate, 
major depression; PTSD (associated with military sexual 
trauma (MST) and racial violence exposures while on duty); 
and organic affective disorder.  See e.g., September 1999 
general psychiatry geriatric clinic note from the San Diego 
VAMC; September 2006 psychology note from Iowa City VAMC.  

As noted above, the veteran has an unverified period of 
service in the Naval Reserves following her release from 
active duty in February 1971.  Also as noted above, the 
veteran reported frequent trouble sleeping and depression or 
excessive worry during an October 1977 annual examination.  
See report of medical history.  Despite this evidence, the RO 
has not requested verification of the veteran's period of 
service in the Naval Reserves subsequent to February 1971.  
Nor has the RO requested medical records associated with this 
reserve duty.  On remand, the RO/AMC should accomplish both.  
The RO/AMC should also attempt to verify the period of 
service in the Naval Reserves in 1986 noted at the time of 
the veteran's hearing.  See June 2008 transcript.  

Review of the claims folder reveals that the veteran 
attempted to obtain relevant records from the Jacksonville 
Sheriff's Office, but that the office was unable to respond 
to her request due to insufficient fees.  See May 2006 
record.  As this claim is being remanded, the Board finds 
that the RO/AMC should make efforts to request any records 
related to any police investigation conducted by the 
Jacksonville Sheriff's Office of the incident involving the 
alleged 1968 shooting of the veteran's home.  The RO/AMC 
should also make efforts to request any records associated 
with an FBI investigation of this incident and should also 
request records related to the veteran's request for, and 
receipt of, emergency base housing following this incident.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2007), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on 
the evidence as a whole, the Board finds that a medical 
examination is necessary for the purpose of ascertaining 
whether the veteran currently has a current psychiatric 
disorder and to obtain an opinion on whether any current 
diagnosed disorder is related to service.  This is 
particularly important given the veteran's contentions; her 
ex-husband's corroboration of the alleged 1968 incident; the 
in-service evidence that the veteran appeared depressed, was 
unable to sleep, had poor appetite and work concentration, 
and was fed up at work in February 1969; the in-service 
reports of frequent or terrifying nightmares, frequent 
trouble sleeping, and depression or excessive worry; and the 
post-service medical evidence of record.  Any recent VA 
treatment records should also be obtained.  

The veteran is hereby notified that it is her responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the veteran 
regarding what evidence is needed to 
reopen her previously denied claim for 
service connection for discoid 
erythematosus lupus, as required by Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The 
veteran must be informed of the basis for 
the initial denial in June 1999, and of 
what the evidence must show in order to 
reopen this particular claim.

2.  Obtain the veteran's treatment 
records from the VAMC in Bay Pines, 
Florida, dated since September 2005.

3.  Verify the dates and types of the 
veteran's service in the Naval Reserves 
after February 1971.  Complete copies of 
the veteran's service treatment records, 
to include any clinical records, and 
service personnel records should also be 
obtained for any post-1971 Reserve 
service.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

4.  Make arrangements to obtain any 
relevant records from the Jacksonville 
Sheriff's Office related to any police 
investigation conducted of the alleged 
1968 incident involving the shooting of 
the veteran's home.  If no records can be 
found, indicate whether the records do 
not exist and whether further efforts to 
obtain the records would be futile.

5.  Make arrangements to obtain any 
records associated with an FBI 
investigation of the alleged 1968 
incident involving the shooting of the 
veteran's home.  If no records can be 
found, indicate whether the records do 
not exist and whether further efforts to 
obtain the records would be futile.

6.  Make arrangements to obtain any 
records related to the veteran's request 
for, and receipt of, emergency base 
housing following the alleged 1968 
incident involving the shooting of the 
veteran's home.  If no records can be 
found, indicate whether the records do 
not exist and whether further efforts to 
obtain the records would be futile.

7.  After the foregoing has been 
completed, schedule the veteran for a VA 
mental disorders examination.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims folder 
must be made available to the medical 
examiner and review of the folder should 
be noted.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any psychiatric 
disorder found to be present, including 
depression.  The examiner should state 
whether it is at least as likely as not 
(i.e., whether there is at least a 50 
percent probability) that any current 
psychiatric disorder had its onset during 
active service or is related to any of 
the alleged in-service incidents.  

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM- IV, and if she 
meets such criteria, whether PTSD can be 
related to the stressor or stressors 
reported by the veteran as having 
occurred during active service.

A detailed rationale for any opinion 
expressed should be provided. 

8.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

